Case 1:17-cr-00101-LEK Document 793 Filed 01/22/20 Page 1 of 4        PageID #: 7000




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Ken.Sorenson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )       CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )       GOVERNMENT’S [PROPOSED] VOIR
                                       )       DIRE QUESTIONS; CERTIFICATE OF
    vs.                                )       SERVICE
                                       )
ANTHONY T. WILLIAMS, (01)              )       TRIAL:      February 3, 2020
                                       )       TIME:       9:00 A.M.
          Defendant.                   )       JUDGE:      Leslie E. Kobayashi
                                       )
                                       )

            GOVERNMENT’S [PROPOSED] VOIR DIRE QUESTIONS

      Pursuant to the Scheduling Order of this Court, dated December 24, 2019,

the government, through its undersigned counsel, hereby respectfully submits its

proposed voir dire questions for the Court. The government proposes the
                                           1
Case 1:17-cr-00101-LEK Document 793 Filed 01/22/20 Page 2 of 4          PageID #: 7001




following questions to be posed to potential jurors. The government reserves the

right to supplement these voir dire questions, or to provide or ask follow on

questions, as appropriate and with the Court’s leave, as appropriate.

      Questions for potential jurors:

      1.     Do you own your own home?

      2.     Do you have a mortgage on your own home?

      3.     Have you, a family member of yours, or a close friend of yours ever

been treated unfairly by a bank lender or mortgage servicer?

      4.     Has a bank lender or mortgage servicer ever begun foreclosure

proceedings against you, a family member of yours, or a close friend of yours?

      5.     Do you have any beliefs that would make it difficult to fairly apply

the laws of the U.S. in a criminal case involving a bank lender or mortgage

servicer?

      6.     Have you, a family member of yours, or a close friend of yours ever

been the victim of a crime involving fraud?

      7.     Have you, a family member of yours, or a close friend of yours ever

been the victim of a crime involving the impersonation of a law enforcement

officer?




                                         2
Case 1:17-cr-00101-LEK Document 793 Filed 01/22/20 Page 3 of 4        PageID #: 7002




      8.    Have you, a family member of yours, or a close friend of yours ever

been the victim of a crime involving the impersonation of a government official?

                   DATED: January 22, 2020, at Honolulu, Hawaii.


                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii


                                             By /s/ Gregg Paris Yates
                                                KENNETH M. SORENSON
                                                GREGG PARIS YATES
                                                Assistant U.S. Attorneys




                                        3
Case 1:17-cr-00101-LEK Document 793 Filed 01/22/20 Page 4 of 4         PageID #: 7003




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through Electronic Mail:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail on or by January 22, 2020:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: January 22, 2020, at Honolulu, Hawaii.


                                              /s/ Gregg Paris Yates
                                              U.S. Attorney’s Office
                                              District of Hawaii




                                          4
